COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-082-CV

IN RE MARCUS C. SHELTON                                              RELATOR
                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.




                                                    PER CURIAM


PANEL: GARDNER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: March 20, 2009




   1
       … See Tex. R. App. P. 47.4.